                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           BATESVILLE DIVISION

MICKI C. SANDERS                                                        PLAINTIFF

V.                           CASE NO. 1:18-CV-91-BD

ANDREW SAUL, Commissioner
Social Security Administration                                        DEFENDANT


                                        JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED, with prejudice. Judgment is

entered in favor of the Commissioner.

      DATED this 2nd day of January, 2020.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
